SPARLING, Justice,
dissenting.
I respectfully dissent. The majority interprets section 4 of article 5472e TEX.REV.CIV.STAT.ANN. (Vernon Supp.1983)1 as merely limiting a bank’s liability *763when it receives funds from a contractor with unpaid subcontractors. I would hold that section 4 also prevents the creation of a trust for materialmen when a bank is competing for those same funds.
Two lines of authority are in apparent conflict on this issue. One line of cases emphasizes the principle that statutes protecting materialmen should be afforded a broad and liberal construction and holds that materialmen may assert 5472e trust rights when competing with a bank for construction funds paid into the registry of the court. Stone Fort National Bank v. Elliott Electric Supply, 548 S.W.2d 441, 446 (Tex.Civ.App.—Tyler 1977, writ ref’d n.r.e.); Panhandle Bank & Trust Co. v. Graybar Electric Co., 492 S.W.2d 76 (Tex.Civ.App.—Amarillo 1973, writ ref'd n.r.e.). However, these cases are distinguishable from our case because the banks involved, inexplicably, did not argue, as Republic-Bank has, that the first sentence of section 4 exempted them from the provisions of 5472e. The other line of authority, Heldenfels Bros., Inc. v. First National Bank, 657 S.W.2d 883, 885 (Tex.App.—Corpus Christi 1983, writ ref’d n.r.e.), held that the express language of the statute exempts banks from the provisions of 5472e and must be followed. That case is distinguishable because, despite its broad holding, it only involved a bank threatened with civil liability rather than a bank asserting its priority in construction funds held in the registry of the court.
I would hold that the plain language of section 4 abates article 5472e under circumstances in which a bank is the competing creditor. The first sentence is straightforward and unambiguous: “This Act shall have no application to any bank ... in connection with any transaction to which this Act is applicable.” Article 5472e’s “application to a bank” appears obvious if we deny funds to a bank based only upon a trust created by the statute. Should we then ignore the unambiguous meaning of section 4 in order to “liberally [construe the lien statutes] for the purpose of protecting laborers and materialmen”? I would hold not. When a statute is susceptible to only one meaning, a court should not engage in interpreting it. Caminetti v. United States, 242 U.S. 470, 37 S.Ct. 192, 61 L.Ed. 442 (1916); Fox v. Burgess, 157 Tex. 292, 302 S.W.2d 405 (1957); Franklin v. Pietzsch, 334 S.W.2d 214 (Tex.Civ.App.—Dallas 1960, writ ref d n.r.e.). When a law is clear, it will be enforced as it reads, Gilmore v. Waples, 108 Tex. 167, 188 S.W. 1037 (1916), regardless of its effect. Weaver v. Robison, 114 Tex. 272, 268 S.W. 133 (1924). Properly enforcing a statute involves enforcing the restrictions and exemptions it includes as well. Chambers v. Robison, 107 Tex. 315, 318, 179 S.W. 123, 124 (1915). This is particularly true when the exemption is part of the very statute that created the right sought to be enforced. Employer’s Liability Assurance Corp. v. Young County Lumber Co., 122 Tex. 647, 656, 64 S.W.2d 339, 343 (1933). I recognize Interkal’s argument that this broad exemption will reduce the protection afforded materialmen under 5472e, as many contractors have granted banks security interests in their accounts receivable. Nonetheless, the Texas Supreme Court has clearly defined our duty in Simmons v. Arnim, 110 Tex. 309, 220 S.W. 66 (1920):
Courts must take statutes as they find them. More than that they should be willing to take them as they find them. They should search out carefully the in-tendment of a statute, giving full effect to all of its terms. But they must find its intent in its language and not elsewhere. They are not the lawmaking body. They are not responsible for omissions in legislation. They are responsible for a true and fair interpretation of the written law. It must be an interpretation which expresses only the will of the makers of the law, not forced nor strained, but simply such as the words of *764the law in their plain sense fairly sanction and will clearly sustain.
Adhering to this guidance, I would hold that article 5472e should not be applied against banks under any circumstances, and the summary judgment in Interkal’s favor should be reversed.
Interkal and RepublicBank, in my judgment, stand in the position of ordinary creditors competing for funds in the registry of the court. Without consideration of article 5472e, the trial court should determine which party has priority in these funds under other applicable principles governing the rights of creditors. I would, therefore, reverse and remand.

. I note with interest that the majority has liberally construed article 5472e to benefit the unfortunate materialman, yet they have previously held in a concurring opinion that article 5472e *763is unconstitutionally vague, and, thus, void. McElroy v. State, 667 S.W.2d 856, 868 (Tex.App.—Dallas 1984, no writ.).